Citation Nr: 1309159	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  08-23 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a left ankle fracture, claimed as due to post-surgical medical treatment provided by the Department of Veterans Affairs in September 2004. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel
INTRODUCTION

The Veteran served on active duty from February 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In May 2007 and December 2008 the Veteran testified in hearings before the RO's Decision Review Officer (DRO), and in October 2012 he testified before the undersigned Veterans Law Judge by videoconference from the RO.  Transcripts of these hearings are associated with the file.
 
This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2012).


FINDINGS OF FACT

1.  In September 2004 the Veteran underwent medical treatment at La Jolla VA Medical Center in San Diego, California; while dressing to be discharged postoperatively he suffered a fall and fractured his left ankle.

2.  The Veteran's fall, and consequent left ankle fracture, was at least as likely as not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 1151 for residuals of a left ankle fracture are met.  38 U.S.C.A. §§ 1151, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the decision below, the Board grants the Veteran's request for compensation benefits under 38 U.S.C.A. § 1151.  As this represents a complete grant of the benefit claimed, no discussion of VA's duty to notify and assist is necessary.

Applicable Laws and Regulations

A veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuation or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

In this case, the Veteran does not contend that he incurred additional disability due to actual medical treatment provided by VA.  Rather, he asserts that he had a slip-and-fall accident in a VA medical facility in which he broke his left ankle, and that he is entitled to compensation under 38 U.S.C.A. § 1151 for such ankle fracture because his fall was proximately caused by the negligence of attending VA medical personnel who should reasonably have anticipated he would fall and should accordingly have provided appropriate safeguard.

Review of the VA treatment record shows the Veteran underwent a left knee arthroscopy at the La Jolla VAMC on September 16, 2004.  

A letter from Mr. K.C., received in November 2005, records that K.C. had arranged to drive the Veteran home after his knee surgery.  Mr. K.C. arrived in the Veteran's room at approximately 3:15 p.m. and observed that two nurses advised the Veteran he could get dressed and depart.  Mr. K.C. and one of the nurses departed to retrieve the Veteran's crutches, which were in another room.  During their absence, Mr. K.C. heard a crash from the Veteran's room and observed the Veteran to be on the floor; the Veteran was unattended at the time and the guard rails on the bed were lowered.  The other nurse then returned to the room and the two nurses assisted the Veteran get back into bed.   Mr. K.C. asserted the nurses had not offered to assist the Veteran in getting dressed.

In his claim, received in November 2005, the Veteran asserted that at the time of his fall he was still groggy from anesthetic; he fell out of bed when he reached for his clothes, the guard rail on the bed being down.

The Veteran had a VA examination of the ankle in May 2006 in which he reported having fallen out of bed after surgery at a VA treatment facility in September 2004.  The examiner performed a clinical examination and noted observations in detail, including X-ray study consistent with old distal left ankle fracture.  The examiner diagnosed left ankle fracture status post postoperative fall secondary to arthroscopic knee surgery, healed, with minimal functional impairment.

The file was reviewed by a VA physician in July 2006 for the purpose of determining whether VA had provided less-than-standard care in regard to the fracture in the left lower extremity.  The reviewer essentially stated that as an orthopedic surgeon he was not able to provide an opinion as to whether the Veteran was or was not ready for discharge from the recovery room.  That question, and the question as to whether a patient should be supervised when he or she is dressing and the guardrails on the bed are down, is properly the province of nursing and anesthesia protocols.  It would thus be speculative for the reviewer to state an opinion as to whether the VA had provided less-than-standard care to the Veteran.

The Veteran testified before the RO's DRO in May 2007 and December 2008 that he had knee surgery at a VA hospital in September 2004.  When he awoke in the recovery room a nurse told him he could put on his clothes; when he attempted to get up and dress he was still groggy from the operative anesthesia and fell, breaking his ankle.  The Veteran stated the guard rail on the bed was down and he was alone in the room at the time of his fall. 

The file contains the VA hospital's Fall Prevention and Management Protocol from 2007; the corresponding document from 2004, which would have been in application at the time of the Veteran's fall, is apparently not available.

In April 2011 the file was reviewed by a VA physician's assistant (PA) to determine whether the Veteran's right [sic] ankle fracture was proximately caused by carelessness, negligence, lack of proper skill, error in judgment or any similar instance of fault on the part of VA in furnishing care, treatment or examination or an event not reasonably foreseeable.  The PA provided a negative opinion; however, the Board subsequently found the opinion to be inadequate because there is no indication that the PA had any particular expertise in anesthesia or post-operative nursing, the skills the previous VA reviewer had cited as necessary to provide an informed opinion.

The Veteran testified before the Board in October 2012 that he had knee surgery at a VA facility in September 2004, but he had no recollection of anyone helping him in the postoperative recovery room.  He could only remember hearing a nurse tell him he could get dressed; thereafter, because the bed rail was down, he fell.  The Veteran stated he felt VA was negligent because he was still groggy from the operative anesthesia and because an 81-year old patient should not have been told to rise and dress without assistance or supervision.

In November 2012 the Board referred the case to the Veterans Health Administration (VHA) to obtain the opinion of a nursing supervisor qualified to provide an opinion regarding the standard of care in a post-anesthesia care unit (PACU) and to render a resulting opinion as to whether it is at least as likely as not that the Veteran's fall resulting in ankle injury was proximately caused by fault on the part of VA or an event not reasonably foreseeable.

In response to the Board's request the file was reviewed by a VHA nurse manager in a surgical intensive care unit (SICU).  The reviewer noted the relevant preoperative and operative treatment records in detail but stated that the PACU flow sheet, that would have been prepared on transfer to the ambulatory surgical unit (ASU) and that was referenced in the record, was not available for review.  The only nursing documentation from the ASU was a note written after the Veteran's fall; there are no intra-operative anesthesia notes, PACU notes or ASU notes prior to the injury.  Therefore, the reviewer was unable to determine the appropriateness of care and compliance with the professional standards as outlined the American Society of Peri-Anesthesia Nurses (ASPAN) in 2002-2004.

The reviewer provided the following opinions.  (1) The reviewer was unable to determine whether or not the event was reasonably foreseeable because there was no clinical data available in the chart that would enable him to reach a conclusion regarding foreseeability.  (2) The post-fall ASU treatment note states the Veteran was not left alone at the time of his fall, but this is contradicted by the statements of the Veteran and the witness.  (3) After careful examination of the chart, there is no clinical information that allows the reviewer to determine whether or not the care provided to the Veteran in the ASU was within the standard of care.

The reviewer stated in conclusion that the lack of anesthesia record is critical in light of the fact that the Veteran was 81 years old at the time and had general anesthetic as well as a regional block;  his length of recovery time would likely be longer than documented.  Anesthesia notes from the operation, from PACU and from ASU would have been helpful in determining the Veteran's condition at the time of discharge by anesthesia.  The current record provides no way to ascertain whether or not the Veteran continued to be groggy, was hypotensive, or displayed any sign that a fall could be foreseeable or likely.  Without such pertinent information, no reasonable conclusion on the issues requested could be reached by the reviewer.

On review of the evidence above, the Board finds the evidence is at least in equipoise regarding the question of VA's fault, as provider, in the proximate causation of the Veteran's fall.  As noted the VHA reviewer, witness statements state the Veteran had been left alone in the room at the time of his fall.  The Veteran asserts he was still groggy at the time he was told to get up and dress; his statement is not contradicted by any evidence of record.  Multiple VA reviewers have been unable to articulate a decision as to whether the Veteran's treatment in the PACU/ASU met the appropriate standard of care; absent such documentation the Board finds that a reasonable medical provider would arguably not have left an octogenarian, who had just had knee surgery under general anesthesia, unattended to dress himself prior to discharge home.   Thus, the circumstances meet the specific criteria cited in 38 C.F.R. § 3.361(d)(1).  See also Viegas v. Shinseki, No. 2012-7075 (Fed. Cir. Jan. 31, 2013), which narrows the distinction of claims between 38 U.S.C.A. § 1151 and the Federal Tort Claims Act and asserts that section 1151 does not require a veteran's injury to be "directly" caused by the "actual provision" of medical care by VA personnel, but rather requires only "causal connection," which includes injuries that occur in a VA facility as a result of VA's negligence.  

Accordingly, it is at least as likely as not that the Veteran's fall, and consequent left ankle injury, was incurred as a result of negligence or other fault on the part of VA in providing postoperative treatment.   With resolution of the doubt in the Veteran's favor, the criteria for compensation under 38 U.S.C.A. § 1151 are met and the claim must be granted.


ORDER

Compensation under 38 U.S.C.A. § 1151 for residuals of a left ankle fracture due to VA postoperative medical treatment provided in September 2004 is granted.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


